Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention now recites the following:

    PNG
    media_image1.png
    809
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    186
    650
    media_image3.png
    Greyscale
	New Claims 17 and 18 recite the following variation for the definition of formula (ca-1), respectively.

    PNG
    media_image4.png
    175
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    97
    651
    media_image5.png
    Greyscale

	None of the prior art references disclose the claimed resist composition wherein the acid generator component (B) as seen in claims 1, 17 and 18 has a fluorinated alkyl group at a meta position of the phenyl group or having a fluorine atom at only the meta-position on the phenyl ring of R201 of formula (ca-1) or is a formula of (ca-5).
	Accordingly, claims 1-7, 14, 15, and 17-20 are seen as allowable and passed to issue.
	Claims 14 and 15 have been rejoined in view of In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedent that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                J.Chu
September 7, 2021